

EXHIBIT 10.4




PERFORMANCE VESTING RESTRICTED STOCK UNIT AGREEMENT
UNDER THE INSULET CORPORATION
THIRD AMENDED AND RESTATED 2007 STOCK OPTION AND INCENTIVE PLAN


Name of Grantee:             
No. of Restricted Stock Units Granted:
Grant Date:                 
Pursuant to the Insulet Corporation Third Amended and Restated 2007 Stock Option
and Incentive Plan as amended through the date hereof (the “Plan”), Insulet
Corporation (the “Company”) hereby grants an award under Section 8 of the Plan
of the target number of Restricted Stock Units listed above (an “Award”) to the
Grantee named above. Each Restricted Stock Unit shall relate to one share of
Common Stock, par value $0.001 per share (the “Stock”) of the Company, subject
to the restrictions and conditions set forth herein and in the Plan. The actual
number of Restricted Stock Units to be earned by the Grantee may be more or less
than the target number. The Award, and the Restricted Stock Units included
therein, are governed by this Performance Vesting Restricted Stock Unit
Agreement (this “Agreement”) and the Plan, as further described in Section 6
below.
1.Acceptance of Award. The Grantee shall have no rights with respect to this
Award unless he or she shall have accepted this Award. Any consideration due to
the Company on the issuance of the Award has been deemed to be satisfied by past
services rendered by the Grantee to the Company.


2.Restrictions on Transfer of Award. This Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of by the Grantee, and any
shares of Stock issuable with respect to the Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of until (i) the
Restricted Stock Units have vested as provided in Section 3 or Section 4 of this
Agreement and (ii) shares of Stock have been issued to the Grantee in accordance
with the terms of the Plan and this Agreement.


3.Vesting of Restricted Stock Units. The Restricted Stock Units are subject to
both performance-based vesting and time-based vesting as described in paragraphs
(a) and (b) below, both of which must be satisfied before the Restricted Stock
Units will be deemed vested. The number of Restricted Stock Units that may be
earned in accordance with this Section 3 may be more or less than the Target
Award. In no event will the number of Restricted Stock Units earned hereunder
exceed [____]% of the Target Award.


(a)Performance-Based Vesting. The number of Restricted Stock Units earned by the
Grantee shall be determined on the date the Administrator makes a determination
regarding the achievement of each performance metric set forth in paragraphs (i)
and (ii) below (the “Determination Date”), provided that the Grantee is then,
and since the Grant Date has continuously been, employed by the Company or its
Subsidiaries, and provided further that the achievement of either such
performance metric, and the number of units earned by the Grantee based on the
achievement of such performance metric, will be determined independently of, and
will not affect the number of Restricted Stock Units earned by the Grantee based
on the achievement of the other performance metric. The determination of whether
each performance metric has been achieved shall be made by the Administrator
with reference to the Company’s audited financial statements. The Administrator
shall review the Company’s audited financial statements for the three year
period ending December 31, [____], promptly after their





--------------------------------------------------------------------------------



EXHIBIT 10.4




completion, but in no event later than December 31, [____], to determine whether
the performance metrics set forth in paragraphs (i) and (ii) have been achieved
for purposes of this Section 3.


(i)[Metric 1] Metric. The number of Restricted Stock Units earned by the Grantee
as a result of the achievement of the performance metric set forth in the table
below shall be determined as described in the table below. In no event will the
number of Restricted Stock Units earned as a result of the achievement of the
performance metric set forth in the table below exceed [____]% of the [Metric
1]-Linked Target Portion (the “Maximum [Metric 1]-Linked Award”). For purposes
hereof, “[Metric 1]-Linked Target Portion” means [__________] percent ([___]%)
of the Target Award.
 [Metric 1] for the Fiscal Years Ending December 31, [____], [____] and [____]*
Number of Restricted Stock Units
Less than $[A]
0
$[A]
[___]% of the [Metric 1]-Linked Target Portion (the “[Metric 1]-Linked Threshold
Award”)
$[A+1] - $[B-1]
Percentage determined pursuant to Section 3(a)(iii)(A) below
$[B]
[___]% of the [Metric 1]-Linked Target Portion
$[B+1] - $[C-1]
Percentage determined pursuant to Section 3(a)(iii)(A) below
$[C] or more
[___]% of the [Metric 1]-Linked Target Portion

*Target and result amounts shall be adjusted to exclude the effects of any
mergers, acquisitions or divestitures occurring between the date of grant and
December 31, [____].
(ii)[Metric 2] Metric. The number of Restricted Stock Units earned by the
Grantee as a result of the achievement of the performance metric set forth in
the table below shall be determined as described in the table below. In no event
will the number of Restricted Stock Units earned as a result of the achievement
of the performance metric set forth in the table below exceed [____]% of the
[Metric 2]-Linked Target Portion (the “Maximum [Metric 2]-Linked Award”). For
purposes hereof, “[Metric 2]-Linked Target Portion” means [__________] percent
([___]%) of the Target Award.


[Metric 2] for the Fiscal Years Ending December 31, [____],[____] and [____]*
Number of Restricted Stock Units
Less than $[X]
0
$[X]
[___]% of the [Metric 2]-Linked Target Portion (the “[Metric 2]-Linked Threshold
Award”)
$[X+1] - $[Y-1]
Percentage determined pursuant to Section 3(a)(iii)(B) below
$[Y]
[___]% of the [Metric 2]-Linked Target Portion
$[Y+1] - $[Z-1]
Percentage determined pursuant to Section 3(a)(iii)(B) below
$[Z] or more
[___]% of the [Metric 2]-Linked Target Portion

*Target and result amounts shall be adjusted to exclude the effects of any
mergers, acquisitions or divestitures occurring between the date of grant and
December 31, [_____].
(iii)Interpolation.


(A)In Relation to [Metric 1] Metric. To the extent that the Company’s [Metric 1]
for the fiscal years ending December 31, [____],[____] and [____] (“[Year Range]
[Metric 1]”) are more than $[A] but less than $[B], then the number of
Restricted





--------------------------------------------------------------------------------



EXHIBIT 10.4




Stock Units earned by the Grantee pursuant to Section 3(a)(i) above shall equal
the sum of (I) the [Metric 1]-Linked Threshold Award, plus (II) that number of
Restricted Stock Units equal to the product of (x) the positive difference
between the [Metric 1]-Linked Target Portion and the [Metric 1]-Linked Threshold
Award, multiplied by (y) a fraction, the numerator of which is the amount by
which the [Year Range] [Metric 1] exceeded $[A], and the denominator of which is
$[B-A]. To the extent that the [Year Range] [Metric 1] are more than $[B] but
less than $[C], then the number of Restricted Stock Units earned by the Grantee
pursuant to Section 3(a)(i) above shall equal the sum of (I) the [Metric 1]
Target Portion, plus (II) that number of Restricted Stock Units equal to the
product of (x) the positive difference between the Maximum [Metric 1]-Linked
Award and the [Metric 1]-Linked Target Portion, multiplied by (y) a fraction,
the numerator of which is the amount by which the [Year Range] [Metric 1]
exceeded $[B], and the denominator of which is $[C-B].


(B)In Relation to [Metric 2] Metric. To the extent that the Company’s [Metric 2]
for the fiscal years ending December 31, [____],[____] and [____] (“[Year Range]
[Metric 2]”) is more than $[X] but less than $[Y], then the number of Restricted
Stock Units earned by the Grantee pursuant to Section 3(a)(ii) above shall equal
the sum of (I) the [Metric 2]-Linked Threshold Award, plus (II) that number of
Restricted Stock Units equal to the product of (x) the positive difference
between the [Metric 2]-Linked Target Portion and the [Metric 2]-Linked Threshold
Award, multiplied by (y) a fraction, the numerator of which is the amount by
which the [Year Range] [Metric 2] exceeded $[X], and the denominator of which is
$[Y-X]. To the extent that the [Year Range] [Metric 2] is more than $[Y] but
less than $[Z], then the number of Restricted Stock Units earned by the Grantee
pursuant to Section 3(a)(ii) above shall equal the sum of (I) the [Metric
2]-Linked Target Portion, plus (II) that number of Restricted Stock Units equal
to the product of (x) the positive difference between the Maximum [Metric
2]-Linked Award and the [Metric 2]-Linked Target Portion, multiplied by (y) a
fraction, the numerator of which is the amount by which the [Year Range] [Metric
2] exceeded $[Y], and the denominator of which is $[Z-Y].


(iv)Effect of Failure to Achieve Both Performance Metrics. For the avoidance of
doubt, in the event the Administrator determines both that the Company’s [Metric
1] for the fiscal years ending December 31, [____],[____] and [____] is less
than $[A] and that the Company’s [Metric 2] for the fiscal years ending December
31, [____],[____] and [____] is less than $[X], no portion of this Award shall
be earned by the Grantee and the entire Award shall automatically and without
notice terminate, be forfeited and become null and void, and neither the Grantee
nor any of his or her successors, heirs, assigns or personal representatives
will thereafter have any further rights or interests in such forfeited
Restricted Stock Units.


(b)Time-Based Vesting. To the extent earned by the Grantee as provided in
Section 3(a) above, the Restricted Stock Units shall vest on the later of the
Determination Date or the third anniversary of the Grant Date (the “Vesting
Date”), provided that the Grantee is then, and since the Grant Date has
continuously been, employed by the Company or its Subsidiaries. The
Administrator may at any time accelerate the vesting schedule specified in this
Section 3(b).


4.Termination of Employment. If the Grantee’s employment by the Company or a
Subsidiary (as defined in the Plan) is terminated prior to the vesting or
termination of this Award, the following shall occur:





--------------------------------------------------------------------------------



EXHIBIT 10.4






(a)Termination Due to Death or Disability. If the Grantee’s employment with the
Company and/or its Subsidiaries terminates by reason of the Grantee’s death or
disability (as determined by the Administrator) on or prior to December 31,
[____], 100% of the Target Award shall be deemed earned by the Grantee and shall
become fully vested on the date of such termination. If the Grantee’s employment
with the Company and/or its Subsidiaries terminates by reason of the Grantee’s
death or disability (as determined by the Administrator) after December 31,
[____], the number of Restricted Stock Units earned by the Grantee shall be
determined as provided in Section 3(a) and the full amount of the Award so
earned shall become fully vested and nonforfeitable on the later of the date of
such termination or the Determination Date.


(b)Termination for any Reason Other Than Death or Disability. If the Grantee’s
employment with the Company and/or its Subsidiaries terminates for any reason
other than the Grantee’s death or disability, the entire Award shall
automatically and without notice terminate, be forfeited and be and become null
and void, and neither the Grantee nor any of his or her successors, heirs,
assigns or personal representatives will thereafter have any further rights or
interests in such forfeited Restricted Stock Units.


(c)Termination in Connection with a Sale Event. Notwithstanding Section 4(b)
above, if the Grantee’s employment with the Company and/or its Subsidiaries is
terminated by the Company without Cause or by the Grantee for Good Reason, in
either case within 24 months after a Sale Event (such event, a “Qualifying
Termination”), the Award shall vest as follows: (i) if the Qualifying
Termination occurs on or before December 31, [____], 100% of the Target Award
shall be deemed earned by the Grantee and shall become fully vested and
nonforfeitable as of the date of the Qualifying Termination and (ii) if the
Qualifying Termination occurs after December 31, [____], the number of
Restricted Stock Units earned by the Grantee shall be determined as provided in
Section 3(a) and the full amount of the Award earned shall become fully vested
and nonforfeitable as of the later of the date of the Qualifying Termination or
the Determination Date.


For purposes of this Agreement, “Cause” shall mean the occurrence of any one or
more of the following events: (i) conduct by the Grantee constituting a material
act of willful misconduct in connection with the performance of Grantee’s duties
to the Company or any of its Subsidiaries, including, without limitation,
misappropriation of funds or property of the Company or any of its Subsidiaries
or affiliates other than the occasional, customary and de minimis use of Company
property for personal purposes; or (ii) the commission by the Grantee of any
felony or a misdemeanor involving moral turpitude, deceit, dishonesty or fraud,
or any conduct by the Grantee that would reasonably be expected to result in
material injury to the Company or any of its Subsidiaries and affiliates if the
Grantee were retained in the Grantee’s position; or (iii) willful and deliberate
material non-performance by the Grantee of the Grantee’s duties to the Company
(other than by reason of the Grantee’s physical or mental illness, incapacity or
disability) which has continued for more than 30 days following written notice
of such non-performance from the Company; or (iv) a breach by the Grantee of any
of the provisions contained in any agreements between the Grantee and the
Company relating to noncompetition, nonsolicitation, nondisclosure and/or
assignment of inventions; or (v) a material violation by the Grantee of the
Company’s employment policies which has continued following written notice of
such violation from the Company; or (vi) willful failure by the Grantee to
cooperate with a bona fide internal investigation or an investigation by
regulatory or law enforcement authorities, after being instructed by the Company
to cooperate, or the willful destruction by the Grantee of, or the willful
failure by the Grantee to preserve, documents or other materials known by the
Grantee to be relevant to such investigation, or the willful inducement of
others by the Grantee to fail to cooperate or to produce documents or other
materials in





--------------------------------------------------------------------------------



EXHIBIT 10.4




connection with such investigation. For purposes of clauses (i), (iii) and (vi)
of the foregoing sentence, no act, or failure to act, on the Grantee’s part
shall be deemed “willful” unless done, or omitted to be done, by the Grantee
without reasonable belief that the Grantee’s act or failure to act, was in the
best interest of the Company and its Subsidiaries and affiliates.


For purposes of this Agreement, “Good Reason” shall mean that the Grantee has
complied with the “Good Reason Process” (hereinafter defined) following the
occurrence of any of the following circumstances: (i) a material diminution in
the Grantee’s responsibilities, authority or duties; or (ii) a material
reduction in the Grantee’s then current base salary except for across-the-board
salary reductions similarly affecting all or substantially all similarly
situated employees; or (iii) the relocation of the Company offices at which the
Grantee is principally employed to a location more than 30 miles from such
offices. For purposes of clause (i) of the foregoing sentence, a change in a
reporting relationship, or a change in a title will not, by itself, be
sufficient to constitute a material diminution of responsibilities, authority or
duty. For purposes of this Agreement, “Good Reason Process” shall mean: (A) the
Grantee reasonably determines in good faith that a circumstance described in
clause (i), (ii) or (iii) of the definition of “Good Reason” has occurred; (B)
the Grantee notifies the Company in writing of the occurrence of such
circumstance within 30 days of the occurrence of such circumstance; (C) the
Grantee cooperates in good faith with the Company’s efforts, for a period not
less than 30 days following such notice (the “Cure Period”), to remedy such
circumstance; (D) notwithstanding such efforts, such circumstance continues to
exist following the Cure Period; and (E) the Grantee terminates the Grantee’s
employment with the Company and/or its Subsidiaries within 30 days after the end
of the Cure Period. If, during the Cure Period, the Company cures the
circumstance that gives rise to the Good Reason Process, Good Reason shall be
deemed not to have occurred.
5.Issuance of Shares of Stock. As soon as practicable following the earlier of
the Vesting Date or the date the Restricted Stock Units become vested in
accordance with Section 4(a) or 4(c) (but in no event later than two and one
half months after the end of the year in which the earliest of such dates
occurs), the Company shall issue to the Grantee the number of shares of Stock
equal to the aggregate number of Restricted Stock Units earned by the Grantee
that have vested pursuant to Section 3 of this Agreement on such date and the
Grantee shall thereafter have all the rights of a stockholder of the Company
with respect to such shares, including voting and dividend rights, and such
shares of Stock shall not be restricted by the provisions hereof.


6.Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan. Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.


7.Tax Withholding. The Grantee shall, not later than the date as of which the
receipt of this Award becomes a taxable event for federal income tax purposes,
pay to the Company or make arrangements satisfactory to the Administrator for
payment of any federal, state and local taxes required by law to be withheld on
account of such taxable event. The Company shall have the authority to cause the
required minimum tax withholding obligation to be satisfied, in whole or in
part, by withholding from shares of Stock to be issued to the Grantee a number
of shares of Stock with an aggregate Fair Market Value that would satisfy the
withholding amount due.


8.Section 409A of the Code. This Agreement shall be interpreted in such a manner
that all provisions relating to the settlement of the Award are exempt from the
requirements of Section 409A of the Code as “short-term deferrals” as described
in section 409A of the Code.





--------------------------------------------------------------------------------



EXHIBIT 10.4






9.No Obligation to Continue Employment Relationship. Neither the Company nor any
Subsidiary is obligated by or as a result of the Plan or this Agreement to
continue the Grantee’s employment and neither the Plan nor this Agreement shall
interfere in any way with the right of the Company or any Subsidiary to
terminate employment of the Grantee at any time.


10.Integration. This Agreement constitutes the entire agreement between the
parties with respect to this Award and supersedes all prior agreements and
discussions between the parties concerning such subject matter.


11.Data Privacy Consent. In order to administer the Plan and this Agreement and
to implement or structure future equity grants, the Company, its subsidiaries
and affiliates and certain agents thereof (together, the “Relevant Companies”)
may process any and all personal or professional data, including but not limited
to Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”). By entering into this Agreement, the Grantee (i) authorizes the
Company to collect, process, register and transfer to the Relevant Companies all
Relevant Information; (ii) waives any privacy rights the Grantee may have with
respect to the Relevant Information; (iii) authorizes the Relevant Companies to
store and transmit such information in electronic form; and (iv) authorizes the
transfer of the Relevant Information to any jurisdiction which the Relevant
Companies consider appropriate. The Grantee shall have access to, and the right
to change, the Relevant Information. Relevant Information will only be used in
accordance with applicable law.


12.Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Grantee at
the address on file with the Company or, in either case, at such other address
as one party may subsequently furnish to the other party in writing.


13.Clawback. The Grantee agrees and acknowledges that the entire Award, whether
or not vested or exercised, is subject to the terms and provisions of the
Company’s Policy for Recoupment of Incentive Compensation, to the extent
applicable.


INSULET CORPORATION


By:    Patrick J. Sullivan
Title:    Chief Executive Officer


______________________________
Grantee Name
Grantee Acceptance Date





